Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office action is in response to the amendment filed on 03/17/2021.
	Currently, claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

s 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (“Matsuura” US 2006/0034084 published 02/16/2006) in view of Nishioka et al. (“Nishioka” US 2007/0085103 published 04/19/2007).  
As to claim 1, Matsuura shows an optoelectronic semiconductor component (see the overall device in Fig. 21, where this device is a child embodiment of previous embodiments that introduce several like parts previously which will be noted below), comprising: 
at least one optoelectronic semiconductor chip (see part 3 which is a like part to that which is introduced as put down as a flip-chip; [0127] introducing this like part carried over to Fig. 21 in [0169]); 
a reflector (reflector layer 4; [0113] introducing like part that carries over as above) having a reflector recess (see the recess in the reflector in which 8, 6, 2, 3 etc. and the rest of the parts therein are arranged), in which the at least one optoelectronic semiconductor chip (note the chip 3 is in the recess just noted) is arranged, 
a light transmitting member (see light transmitting member 6; [0113] introducing the part that carries over as discussed above) fully located in the reflector recess (note this part 6 is fully in the recess) and which has a light transmitting member recess (note the lens recess in the lower part of 6 in which 2 and 7 are directly touching 6), wherein the light transmitting member is arranged directly over the at least one optoelectronic semiconductor chip (note that 6 is over the chip noted above directly) is arranged in the lens recess (note the chip is in the recess in the light transmitting member 6 at least in the top view as was previously noted for claim 2 in the prior office action); and 
a connecting layer for fastening the light transmitting member on the reflector (note wavelength conversion layer 8 here connecting 6 to 4 acting as a connecting layer that fastens the layer 6 to 4; [0150] introducing the part that carries over as above), 

the light transmitting member 6 comprises a light transmitting member outer side (see outer edge of 6 near 8) facing toward a reflector inner wall of the reflector recess (note this outer side of 6 faces the inner wall of 4), 
a gap (note the gap between 4 and 6 which has parts 8 and 2 as well as 7 put therein) between the reflector 4 and the light transmitting member 6 is filled only partially with the connecting laver (note 8 only partially fills this overall gap as a whole),    
and the at least one optoelectronic semiconductor chip (3) does not touch the light transmitting member (6).  

However, Matsuura fails to show the light transmitting member being explicitly a lens (note the light transmitting member is said to be epoxy resin etc. as its material but they never explicitly say that this will accomplish lensing of the light, and though it may be inherent or implicit to one of skill in the art reading the reference the office will here treat the limitation as not explicitly set forth).  

Nishioka shows in Fig. 6 a light transmitting part that is slightly curved to do some lensing (see 4 being a lens in Fig. 6; [0070]; note additionally just for illustration of lensing there are some ray tracings in Fig. 26(a) that show in general how that phenomena happens where the middle 3 rays have some bending happening to the outer 2 rays in a lens effect).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the small lens shape for a light emitting member as taught by Nishioka to have made the light emitting member in Matsuura a lens with the 

As to claim 2, Matsuura, as modified by Nishioka shows the device noted above, wherein the connecting layer (part 8 noted above) is located at least partly between the reflector inner wall and the lens outer side (see 8 located between reflector 4 inner walls and lens that is the modified 6 in the combination above), and/or the at least one optoelectronic semiconductor chip is located partially or fully in the lens recess (note the chip 3 is located in the recess from the overhead view as it is directly below it though not in cross section).  


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2011/0248304 published 10/13/2011) in view of Lin et al. (“Lin” US 2013/0214298 published 08/22/2013).  
As to claim 1, Ichikawa shows an optoelectronic semiconductor component (see the overall device in Fig. 1), comprising: 
at least one optoelectronic semiconductor chip (see part 20 appearing to be a semiconductor chip in [0023]; Fig. 1); 
a reflector (layer 14 with sidewall at recess 16a here reported to accomplish reflection; [0023] and [0030]) having a reflector recess (see the recess created by 16a), in which the at least one optoelectronic semiconductor chip (note the chip 3 is in the recess just noted) is arranged, 
a lens (see light transmissive sealing member part 28 having a lens formed in its light emitting surface; see [0024] introducing part 28 and [0084] discussing forming part 28 with a 
wherein 
the lens comprises a lens outer side (see outer surface of 28 that faces 16a) facing toward a reflector inner wall of the reflector recess (note the outer left and right surfaces of 28 face 16a), 
and the at least one optoelectronic semiconductor chip (20) does not touch the lens (28).  

However Ichikawa fails to show a device comprising a connecting layer for fastening the light transmitting member on the reflector (note upon perusal it does not appear there are any parts arranged between 28 and 16a in at least one embodiment), and being a device where a gap between the reflector and the lens is filled only partially with the connecting laver.  



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the parts P1 and P2 in the area/gap they inhabit as taught by Lin to have made protective layers in a gap made up of the location of the parts P1 and P2 themselves between a main outer packaging part and an inner packaging part in Ichikawa such that P1 and P2 will be brought into an overall location that will make a gap between part 14’s surface 16a and part 28 in Ichikawa with the motivation of providing protection for the layers therebelow (see the point of P1 and P2 is to provide protection for layers therebelow; [0072] describing P1 and P2 protecting layers underneath them).  

Once the above combination is made, the office designates the P1 part as a part that is partially filling the overall gap made by the locations of P1+P2 that have been brought into the primary Ichikawa reference from the secondary Lin reference.  


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (“Matsuura” US 2006/0034084 published 02/16/2006) in view of Nishioka et al. (“Nishioka” US .  
As to claim 12, Matsuura, as modified by Nishioka above for claim 1, shows the device noted above wherein the connecting layer is fully located inside the reflector recess (note that the layer 8 is completely inside the reflector recess in Fig. 21 of Matsuura in the combination above), wherein all the reflector inner walls extend in a curved fashion as seen in cross section (note that the reflector 4 has inner walls that extend in a curved fashion in cross section in Fig. 21).  However, Matsuura, as modified by Nishioka fails to show the device being one wherein an emission angle range of the semiconductor component has an aperture angle (aka angle of aperture or radiation angle) of between 15 and 50 degrees inclusive.

The Roithner-laser.com page lists parts having their peak wavelength at around 880 nm with an emission angle phi being +/- 9 degrees around the central emission axis for a total of 18 degrees (see the part TOLAIR002A in the Reflector LEDs section in the attached parts page from Roithner-laser.com).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a part with an emission angle range of a component having an aperture angle of between 15 and 50 degrees inclusive as taught by Roithner-laser.com’s page to have used such an LED in the Matsuura device as was previously modified by Nishioka above, with the motivation of using a specific real life LED to replace the generic device in Matsuura and additionally here using one with a small radiation angle to emit light directly 


Separately, as to claim 13, Matsuura, as modified by Nishioka above for claim 1, shows the device noted above, but fails to show the device being one wherein the at least one optoelectronic semiconductor chip is adapted configured to emit radiation having a maximum-intensity wavelength of between 750 nm and 980 nm inclusive, and wherein the at least one optoelectronic semiconductor chip is explicitly light- emitting diode chip at the same time.  

The Roithner-laser.com page lists parts having their peak wavelength at around 880 nm with an emission angle phi being +/- 9 degrees around the central emission axis for a total of 18 degrees (see the part TOLAIR002A in the Reflector LEDs section in the attached parts page from Roithner-laser.com).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a part with an emission angle range of a component having a peak wavelength around 880 nm as taught by Roithner-laser.com’s page to have used such an LED in the Matsuura device as was previously modified by Nishioka above, with the motivation of using a specific real life LED to replace the generic device in Matsuura and additionally here using one with a small radiation angle to emit light directly near where it is needed in the Matsuura device (see Matsuura having only a generic light emitter being used .  


Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (“Matsuura” US 2006/0034084 published 02/16/2006) in view of Nishioka et al. (“Nishioka” US 2007/0085103 published 04/19/2007), further in view of the Agarwal (Agarwal, T. blog post for EDGEFX “New Infrared (IR) LED for Biometric IC Applications” available via the wayback machine archive at http://web.archive.org/web/20170406023848/https://www.edgefxkits.com/blog/infrared-ir-led-biometric-id-applications/ published online as of 04/06/2017).        
As to claim 18, Matsuura, as modified by Nishioka above for claim 1, shows the device noted above, and further shows it being a device including at least one optoelectronic semiconductor component (note the part 13 as discussed above) as described above, but fails to show the device being a device comprising at least one detector configured to detect radiation emitted by the at least one optoelectronic semiconductor component and reflected at a body to be reflected. 

Agarwal shows a device that includes an IR light (see IR light in IRIS recognition portion) and at least one detector (see the camera in the IRIS recognition portion) configured to detect radiation emitted by the IR light and reflected at a body to be reflected (note they detect the IR light sent out and bounced off the iris with the camera in the IRIS recognition portion).   

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the IR wavelength and camera as taught by Agarwal 

As to claim 19, Matsuura, as modified by Nishioka and Agarwal above, show the device described above wherein the body to be detected is at least one human eye (see the iris in the eye being detected in the combination above).  


Allowable Subject Matter
Claims 3, 4, 7, 8, 9, 10, 11 and 14 (and 5, 6, 15, 16, 17 and 20 by dependence thereon) are objected to as being dependent upon a rejected base claim, and have a pending objection above but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once all issues noted above are taken care of.
As to claim 3, 4,   the office notes that none of the prior art of record shows the limitations “wherein: the connecting layer covers the lens outer side to at most 30%, and wherein areas of the lens outer side free of the connecting layer are configured for total internal reflection of radiation generated by the at least one optoelectronic semiconductor chip during operation, in areas of the lens outer side covered by the connecting layer, the reflector inner wall is configured for specular reflection of the radiation generated by the at least one optoelectronic semiconductor chip during operation, the reflector inner wall is separated from the lens outer side, and a refractive index difference between the lens and the connecting layer is at most 0.05, expressed in terms of a temperature of 300 K and a maximum-intensity wavelength of the radiation generated by the at least one optoelectronic semiconductor chip 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and its depending claims) have been considered but are not persuasive.  The applicant argues that none of the references shows or suggests an optoelectronic semiconductor component having a chip arranged in a lens recess of a lens where the lens is arranged directly over the chip as now recited in claim 1.  The office notes that part 6 (which will be modified into a “lens” explicitly in the combination above) of the 084’ primary reference is in fact a part with a recess where the part itself is arranged directly over the chip as is.  The office notes further that the chip is “in the recess” at least in the top view, as was previously noted for old claim 2, although it is not directly in the recess in a cross section cutting down the page (rather than top view).  The applicant further argues that Matsuura has a light transmitting element 7 arranged directly over the light emitting element 3 but that 7 does not have a lens recess.  The office notes that part 7 is not being 
Applicant’s arguments, see Remarks, filed 03/17/2021, with respect to the prior objections to claims have been fully considered and are persuasive.  The prior objections to claims have been withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/Primary Examiner, Art Unit 2891